GIBBONS, J.
A re-hearing was awarded in this case, for two reasons : first, because the circumstances of the case, with the amount of property involved, rendered it important; and, secondly, because tbe court felt a sincere doubt of the correctness of the conclusions to which it had arrived as announced in the opinion delivered in the case, and wished to test the correctness of those conclusions by further examination and reflection. This has been bestowed upon the case, and the court still feels bound to adhere to tbe conclusions announced in the opinion delivered. That opinion announced and decided two propositions: first, that the limitation to -- Harris was not void, as being too remote ; and, secondly, that on the marriage and birth of issue by Mrs. Maelin, her estate became absolute. In the announcement of' the conclusion upon the first of the above propositions, the court may have used language calculated to mislead, and, in fact, thereby have given rise to the error into which the counsel of the defendants in error have fallen, in supposing that the limitation was pronounced valid because it was confined to issue living at tbe time of the death of the first taker. This is not the meaning of the court. The death .of the first taker is’* certainly the period beyond which the con*327tingency cannot happen on which the estate of Harris is made to depend; and being limited by her death, therefore, is not too remote. The estate of Harris, whether it be a vested or a contingent remainder,according to the strict definitions of those terms as laid down by Chancellor Kent, (vide 4 Kent’s Commentaries, 203 to 207,) is undoubtedly an estate subject to a condition or contingency ; and the very condition or contingency which renders the estate absolute in Mrs. Maclin, defeats the estate of Harris. The true construction of the will is, that Harris takes the estate, if the first taker dies without having had lawful issue ; and, vice versa, on the first taker having lawful issue, her estate becomes absolute, and the estate of Harris is defeated by the happening of the contingency on which it is made to depend, it matters not whether the issue of Mrs. Maclin was living at her death or not, so far as respects the estate of Harris. On the issue being born, his estate is; divested or defeated, and can never revest by a subsequent failure or death of the issue. With this explanation, there is no incongruity or incoherence in the opinion delivered by the court that we are able to perceive ; and we are satisfied, that the conclusions announced on the construction of the whole will, are correct. But it is contended, that the phraseology of the will contains another limitation to the heirs or children of the first taker, and it is on that supposed right that the present action is based. To this construction of the will there are unsuperable obstacles, under the decisions of this court. It is the established doctrine of this court, that, when the language of a will is such that a named class of persons may take as heirs or purchasers, they must take as heirs, and not as purchasers-—Ewing v. Standifer, 18 Ala. 400. The same doctrine was reaffirmed in the case of Hamner, adm’r, v. Smith, 22 Ala. 433, after the most careful examination which the principle involved could receive at the hands of the court. Applying this principle to the language of the will under consideration, it is decisive of the question ; for no one can contend, for a moment, as it seems to us, that under the language of the will, the plaintiffs, as the issue of Mrs. Maclin, cannot take as her heirs, and if they can so take, then they must so take, and that would make the estate of the first taker absolute.
Again ; concede, for the sake of argument, that the proper *328construction of the limitation to Harris is, that it is made to depend upon issue living at the death of the first taker; then tho word “ heirs” is employed to designate the objects in whom ,is to vest the second remainder on the birth of la wful issue from Adeline T. Heath. What authority have we under the will for confining the word il heirs” to children, or lawful issue of the first taker 1 The remainder must vest in any one that answers the description of heir. Children, or lawful issue, certainly would fill that description, and could claim that the remainder had vested in them. But so, also, could the remotest descendants of such children or lawful issue; and so, also, could the collaterals of the first taker. Suppose, then, the case to have happened, that there were no children, or lawful issue of the first taker, alive at her death, but there were found descendants of such children or lawful issue . Who would take the property, they or Harris'? Again; suppose there were no children, or lawful issue, or descendants of such, on tho death of the first taker, and Harris, coming to claim the estate, is met by a collateral, who claimed to fill the requirements of the will, as heir to the said Adeline. Who then would take ? And who could say that such collateral did not fill the description of persons designated in tho will, as being entitled to the remainder 1 We have indulged in these suggestions, merely to show the difficulties that will at once spring up when wc depart from well established principles. Wc chink-it safer to adhere to them ; and, as we understand them, as applicable to the will under consideration, they are opposed to the rights set up by the defendants in error.
The first opinion pronounced by this court, with this explanation, must be permitted to stand, and the judgment must be entered accordingly.
Ohh/con, O. J,, not sitting.